J-S13020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRANDON ANTHONY PETERSON                   :
                                               :
                       Appellant               :   No. 852 MDA 2019

        Appeal from the Judgment of Sentence Entered January 14, 2019
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0003252-2016


BEFORE:      STABILE, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                                 FILED APRIL 08, 2020

        Appellant, Brandon Anthony Peterson, appeals from the January 14,

2019 Judgment of Sentence entered in the Berks County Court of Common

Pleas following his conviction of one count each of Persons Not to Possess

Firearms, Firearms Not to be Carried Without a License, Fleeing or Attempting

to Elude Police, Simple Assault, Resisting Arrest or Other Law Enforcement,

and Possession of Drug Paraphernalia, two counts of Accidents Involving

Damage to Attended Vehicle, and three counts each of Recklessly Endangering

Another Person (“REAP”) and Possession of a Controlled Substance.1 With this


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

118 Pa.C.S. §§ 6105(a)(1) and 6106(a)(1); 75 Pa.C.S. § 3733(a); 18 Pa.C.S.
§§ 2701(a)(3) and 5104; 35 P.S. § 780-113(a)(32); 75 Pa.C.S. § 3743(a);
18 Pa.C.S § 2705; and 35 P.S. § 780-113(a)(16), respectively.
J-S13020-20



appeal, Appellant’s counsel has filed a Petition to Withdraw as Counsel and an

Anders2 brief. After careful review, we affirm the Judgment of Sentence and

grant counsel’s Petition to Withdraw.

        The relevant facts and procedural history are, briefly, as follows. In the

middle of the afternoon of June 24, 2016, members of the Reading City police

department, acting on a warrant, were conducting surveillance outside of a

residence in which they believed they could find Appellant.         When police

officers observed Appellant leaving the residence and entering a vehicle, they

initiated a traffic stop. Appellant did not stop, and instead led police on a

high-speed chase on Lancaster Avenue in Berks County. Ultimately, police

officers apprehended Appellant. The Commonwealth charged Appellant with

twenty-four offenses arising from the car chase, Appellant’s brandishing a

weapon during apprehension, and a search of the vehicle in which he fled.3

        Appellant proceeded to a bifurcated trial on January 8, 2019, following

which the jury convicted Appellant of Firearms Not to be Carried Without a

License, Fleeing or Attempting to Elude Police, Simple Assault, Resisting Arrest

or Other Law Enforcement, and Possession of Drug Paraphernalia, two counts

of Accidents Involving Damage to Attended Vehicle, and three counts each of


____________________________________________


2   Anders v. California, 386 U.S. 738 (1967).

3 The charges included those of which the jury convicted Appellant and other
charges including Possession of a Small Amount of Marijuana, and summary
traffic offenses that the trial court dismissed.



                                           -2-
J-S13020-20



REAP and Possession of a Controlled Substance.        The trial court convicted

Appellant of Persons Not to Possess a Firearm.

        On January 14, 2019, after a hearing and considering Appellant’s Pre-

Sentence Investigation Report,4 the court sentenced Appellant to an

aggregate term of 15 ½ to 30 years’ incarceration.5

        On January 24, 2019, Appellant filed a Post-Sentence Motion asserting

that the trial court had imposed an excessive sentence and the court had failed

to consider mitigating factors, including Appellant’s mental health and drug

treatment history and that he has three young daughters. Motion, 1/24/19,

at ¶¶ 5, 8. Appellant’s Motion was denied by operation of law on June 26,

2019.
____________________________________________


4 The Court considered a September 1, 2016 Pre-Sentence Investigation
Report after the parties agreed that that Report was accurate and that the
court did not need to Order the preparation of an updated report. See N.T.
Trial, 1/8/19, at 351; N.T. Sentencing, 1/14/19, at 13.

5 In particular, the court imposed a mitigated-range sentence of 5 to 10 years’
incarceration on his Possession of a Firearm Prohibited conviction, a
consecutive mitigated-range sentence of 3½ to 7 years’ incarceration on his
Firearms Not To Be Carried Without a License conviction, a consecutive
sentence of 3 to 7 years’ incarceration on his Fleeing or Attempting to Elude
a Police Officer conviction, three consecutive sentences of 1 to 2 years’
incarceration for his REAP convictions, and a consecutive sentence of 1 to 2
years’ incarceration for his Simple Assault conviction.

      The court also imposed concurrent sentences of 1 to 2 years’
incarceration for Appellant’s Resisting Arrest conviction, 6 to 12 months’
incarceration for his Accident Involving Damage to Attended Vehicle
conviction, 1½ to 3 years’ incarceration for each of his Possession of a
Controlled Substance convictions, and 3 to 12 months’ incarceration for his
Possession of Drug Paraphernalia conviction.



                                           -3-
J-S13020-20



        This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.6

        On January 16, 2020, Appellant’s counsel filed an Application to

Withdraw as Counsel and an Anders Brief challenging the discretionary

aspects of Appellant’s sentence.7

        As a preliminary matter, we address counsel’s request to withdraw as

counsel. “When presented with an Anders Brief, this Court may not review

the merits of the underlying issues without first passing on the request to

withdraw.”     Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa. Super.

2010) (citation omitted). In order for counsel to withdraw from an appeal

pursuant to Anders, our Supreme Court has determined that counsel must

meet the following requirements:

        (1) provide a summary of the procedural history and facts, with
        citations to the record;

        (2) refer to anything in the record that counsel believes arguably
        supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is frivolous; and

        (4) state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of record,
        controlling case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.
____________________________________________


6 On July 31, 2019, this Court remanded the matter to the trial court to
determine whether Appellant’s trial counsel had abandoned him.       On
September 11, 2019, the trial court concluded that trial counsel had
abandoned Appellant, permitted trial counsel to withdraw, and appointed
Appellant new counsel from the Berks County Public Defender.

7   Appellant did not file a response to counsel’s Anders Brief.

                                           -4-
J-S13020-20



Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Counsel has complied with the mandated procedure for withdrawing as

counsel. Additionally, counsel confirms that he sent Appellant a copy of the

Anders Brief and Petition to Withdraw, as well as a letter explaining to

Appellant that he has the right to retain new counsel, proceed pro se, or to

raise any additional points. See Commonwealth v. Millisock, 873 A.2d 748,

751 (Pa. Super. 2005) (describing notice requirements).

      Because counsel has satisfied the above requirements, we will first

address the substantive issue raised in the Anders Brief. Subsequently, we

must “make a full examination of the proceedings and make an independent

judgment as to whether the appeal is in fact wholly frivolous.” Santiago, 978
A.2d at 355 n.5 (citation omitted). See also Commonwealth v. Yorgey,

188 A.3d 1190, 1197 (Pa. Super. 2018) (en banc) (noting Anders requires

the reviewing court to “review ‘the case’ as presented in the entire record with

consideration first of issues raised by counsel”).

Appellant’s Issue

      In his sole issue, Appellant challenges the discretionary aspects of his

sentence, claiming his sentence is excessive.        Anders Brief at 32.     In

particular, Appellant claims that trial court abused its discretion in imposing

consecutive sentences and in failing to consider mitigating factors. Id. at 42-

45. Appellant concedes that the court imposed standard-range sentences for

each of his convictions except the firearms offenses for which the court

imposed sentences below the mitigated range. Id. at 37-38.

                                      -5-
J-S13020-20



      A challenge to discretionary aspects of a sentence is not reviewable as

a matter of right.   Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa.

Super. 2015). Prior to reaching the merits of a discretionary sentencing issue,

we must determine: (1) whether appellant has filed a timely notice of appeal;

(2) whether appellant properly preserved the issue at sentencing or in a

motion to reconsider and modify sentence; (3) whether appellant’s brief

sufficiently addresses the challenge in a statement included pursuant to

Pa.R.A.P. 2119(f); and (4) whether there is a substantial question that the

sentence appealed from is not appropriate under the Sentencing Code.

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006).

      With respect to the second factor, a defendant must object and request

a remedy at sentencing, or raise the challenge in a post-sentence motion.

Commonwealth v. McAfee, 849 A.2d 270, 275 (Pa. Super. 2004).                  The

Pennsylvania Rules of Criminal Procedure specifically caution defendants that,

when filing Post-Sentence Motions, “[a]ll requests for relief from the trial court

shall be stated with specificity and particularity[.]” Pa.R.Crim.P. 720(B)(1)(a).

See Commonwealth v. Tejada, 107 A.3d 788, 798-99 (Pa. Super. 2015)

(noting that the trial court must be given the opportunity to reconsider its

sentence either at sentencing or in a post-sentence motion).          See, e.g.,

Commonwealth v. Mann, 820 A.2d 788, 793-94 (Pa. Super. 2003) (holding

that the appellant waived his discretionary aspects of sentencing claim

regarding the sentencing court’s failure to state the reasons for his sentence

on the record where defendant filed a post-sentence motion, but only argued

                                      -6-
J-S13020-20



that his sentence was unduly severe and the trial court abused its discretion

under the sentencing code).

      This Court’s review of the record indicates that Appellant did not

preserve his claim that the trial court abused its discretion in imposing

consecutive sentences at sentencing or in his Post-Sentence Motion. Because

Appellant failed to preserve this claim, he has waived it.

      Appellant did, however, preserve his claim that his sentence is excessive

because the court failed to consider mitigating factors by raising the issue in

a Post-Sentence Motion and including a statement pursuant to Pa.R.A.P.

2119(f) in his brief. See Anders Brief at 40. Thus, we proceed to address

whether this sentencing challenge raises a substantial question for our review.

      This Court determines on a case-by-case basis whether a defendant has

raised a substantial question in a challenge to the discretionary aspects of

sentencing.   Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super.

2010). “A substantial question exists only when the appellant advances a

colorable argument that the sentencing judge’s actions were either: (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to the fundamental norms which underlie the sentencing process.” Id.

(citation and quotation omitted).

      Claims that the sentencing court did not adequately consider mitigating

factors generally do not raise a substantial question.       Commonwealth v.

Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013). A specific claim that the court

refused to weigh mitigating factors as an appellant wished, absent more, does

                                     -7-
J-S13020-20



not raise a substantial question. Moury, 992 A.2d at 175; Commonwealth

v. Zirkle, 107 A.3d 127, 133 (Pa. Super. 2014). Instantly, Appellant’s claim

amounts to no more than a bald allegation that the court abused its discretion

in failing to consider mitigating factors as he wished.8 Pursuant to the above

case law, Appellant has failed to raise a substantial question. He is, therefore,

not entitled to relief.

Conclusion

       Additionally, our independent review of the record does not reveal any

non-frivolous arguments available to Appellant. Thus, we agree with counsel

that this appeal is wholly frivolous. Accordingly, we grant counsel’s Petition

to Withdraw as Counsel and affirm Appellant’s Judgment of Sentence.

       Judgment of Sentence affirmed. Counsel’s Petition to Withdraw as

Counsel granted.




____________________________________________


8 Even if his argument had raised a substantial question, we would conclude
that there is no merit to Appellant’s challenge. The court considered, inter
alia, Appellant’s PSI, prior convictions, the gravity of the offenses, and
Appellant’s allocution and acceptance of responsibility. N.T., 1/14/19, at 20-
25. Additionally, the court imposed sentences that were either below the
mitigated range or within the standard range. Anders Brief at 37-38.
“[W]here a sentence is within the standard range of the guidelines,
Pennsylvania law views the sentence as appropriate under the Sentencing
Code.” Moury, 992 A.2d at 171. We also note that, where the trial court had
the benefit of a PSI report we assume that it “was aware of relevant
information regarding the defendant’s character and weighed those
considerations along with mitigating statutory factors.” Id. (citation omitted).

                                           -8-
J-S13020-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/08/2020




                          -9-